F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 27 2004
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    DONALD E. ARMSTRONG,

                Appellant,

    v.                                                  No. 03-4005
                                                 (D.C. No. 2:02-CV-567-BSJ)
    ROGER G. SEGAL, as Trustee of the                     (D. Utah)
    Mountain Pacific Ventures, Inc.;
    STEPPES APARTMENTS, LTD.,

                Appellees.


                             ORDER AND JUDGMENT           *




Before McCONNELL , ANDERSON , and BALDOCK , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appellant Donald E. Armstrong owned and controlled debtor Mountain

Pacific Ventures, Inc. (MPV), which voluntarily filed a chapter 11 bankruptcy

petition. Appellee Roger G. Segal (trustee) was eventually appointed trustee of

the MPV estate. On December 19, 2001, the bankruptcy court issued a

confirmation order approving the trustee’s proposed reorganization plan for MPV.

Armstrong, as an unsecured creditor of MPV, appealed the confirmation order to

the district court but did not seek a stay of the order pending appeal. During the

pendency of the appeal in the district court, the plan was substantially

consummated and all unsecured creditors, including Armstrong, were paid in full

with interest.

      On December 12, 2002, the district court held that the appeal was moot

and, alternatively, that the bankruptcy court had committed no reversible error of

law or fact. Armstrong appeals that order to this court.

      Our jurisdiction arises under 28 U.S.C. § 158(d) and, after reviewing the

order of the district court, the applicable law and the submissions of the parties,

we affirm. A later and unrelated holding of the BAP regarding the bankruptcy

court’s jurisdiction to enter criminal sanctions against Armstrong has no bearing

on this appeal.




                                          -2-
      Armstrong’s motion to file a supplemental appendix is GRANTED. The

judgment of the district court is AFFIRMED.


                                              Entered for the Court



                                              Bobby R. Baldock
                                              Circuit Judge




                                      -3-